Order entered April 23, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00442-CV

                           DEANNA MARIE SINCLAIR, Appellant

                                              V.

                             WESLEY TED SINCLAIR, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-56512-2013

                                          ORDER
       We GRANT appellant’s April 13, 2015 unopposed motion to extend the time to file a

notice of appeal. The notice of appeal filed with the trial court on April 7, 2015 is deemed

timely for jurisdictional purposes.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE